DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 73, 76, 78 and 170 are pending in the instant invention.  According to the Amendments to the Claims, filed December 20, 2021, claims 73, 76, 78 and 170 were amended and claims 1-72, 74, 75, 77, 79-169 and 171-188 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/809,337, filed February 22, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on December 20, 2021, is acknowledged: a) Group II - claims 73, 76, 78 and 170; and b) crystalline form of 6-(6-amino-pyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)piperazin-1-yl)phenyl)imidazo-[1,2-a]pyrazin-8-amine (Compound I) - p. 68, Example 17, Form III.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 19, 2021.

	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on August 19, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 20, 2021.
	Thus, a second Office action and prosecution on the merits of claims 73, 76, 78 and 170 is contained within.

Reasons for Allowance

	Claims 73, 76, 78 and 170 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to crystalline sesqui-succinate Form III of 6-(6-amino-pyrazin-2-yl)-N-(4-(4-(oxetan-3-yl)piperazin-1-yl)phenyl)imidazo[1,2-a]pyrazin-8-amine (Compound I), as recited in claim 73.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 73, the entire text:
	has been deleted and replaced with the following:
---“	A crystalline form of Compound I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound I

	wherein the crystalline form is sesqui-succinate Form III; and

	wherein crystalline sesqui-succinate Form III is characterized by an X-ray powder diffractogram comprising characteristic peaks (± 0.2 º2) at 7.8º ± 0.2 º2, 16.5º ± 0.2 º2, and 21.4º ± 0.2 º2.”---

	In claim 76, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form according to claim 73, wherein the crystalline form is further characterized by an X-ray powder diffractogram comprising additional characteristic peaks (± 0.2 º2) at 12.2º ± 0.2 º2, 16.0º ± 0.2 º2, and 24.5º ± 0.2 º2.”---

	In claim 78, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form according to claim 73, wherein the crystalline form is further characterized by a differential scanning calorimetry thermogram comprising endothermic peaks having onset temperatures of 118 ºC, 136 ºC, and 186 ºC.”---

	In claim 170, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the crystalline form according to claim 73 and a pharmaceutically acceptable excipient.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan E. Melnick (Reg. No. 37,346) on December 23, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624